J-S83043-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

D.W. AND D.W.,                             :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                      Appellants           :
                                           :
              v.                           :
                                           :
F.T. AND J.T.,                             :
                                           :
                     Appellees             :   No. 1007 WDA 2016

                     Appeal from the Order Entered June 6, 2016
                   in the Court of Common Pleas of Indiana County
                       Civil Division at No(s): 11815 C.D. 2014

BEFORE: FORD ELLIOTT, P.J.E., SHOGAN, and STRASSBURGER*, JJ.

MEMORANDUM BY STRASSBURGER, J.:                     FILED DECEMBER 16, 2016

       D.W. and D.W. (Grandparents) appeal from the order entered June 6,

2016, in the Court of Common Pleas of Indiana County, which denied their

complaint for partial physical custody of their grandchildren, J.S.T., a male

born in January of 2006; W.M.T., a male born in January of 2008; and

P.R.T., a female born in May of 2012 (collectively, the Children).        After

careful review, we quash the appeal.

       The trial court summarized the factual and procedural history of this

matter as follows.

             [F.T. (Mother)] and [J.T. (Father)] (hereinafter Parents)
       were married for approximately seven years and had three
       children during the course of their relationship.       Parents
       separated in May 2013.     Since May 2013, Father has had
____________________________________________


* Retired Senior Judge assigned to the Superior Court.
J-S83043-16


      primary custody of the three children and Mother has had partial
      supervised custody twice a week. The Grandparents currently
      have no custody provision for seeing the [C]hildren and testified
      that they have not been significantly involved or included in the
      [C]hildren[’s] lives since the 2013 separation.

            In November 2014, 18 months after Parents’ separation,
      Grandparents filed a complaint seeking partial custody of the
      three minor children. On January 12, 2015, the [trial] court
      ordered that the parties attend mediation in hopes of resolving
      the matter. A mediation conference was held on April 8, 2016.
      The parties were unable to reach an agreement at the mediation
      conference. . . .

Trial Court Opinion, 6/6/2016, at 3.

      The trial court held a custody hearing on September 10, 2015.

Following the hearing, on November 5, 2015, the court entered an order

denying Grandparents’ custody complaint. Grandparents appealed. On May

6, 2016, a prior panel of this Court vacated the November 5, 2015 order.

D.W. v. F.T., 2016 WL 2625910 (Pa. Super. May 6, 2016) (unpublished

judgment order). The panel concluded that the trial court erred by failing to

discuss the custody factors set forth at 23 Pa.C.S. § 5328(a) in its opinion,

and instead discussed only the factors set forth at 23 Pa.C.S. § 5328(c)(1).

The panel remanded the case to the trial court for the preparation of an

order and opinion considering both sets of factors.

      On June 6, 2016, the trial court entered a new custody order, in which

it again denied Grandparents’ custody complaint.       Grandparents filed a

notice of appeal on July 8, 2016, along with a concise statement of errors

complained of on appeal.




                                       -2-
J-S83043-16



       Before reaching the merits of the issues raised by Grandparents, we

must first consider whether this Court has jurisdiction to hear their appeal.

While neither the parties, nor the trial court, challenges our jurisdiction, “it is

well established that questions of jurisdiction may be raised sua sponte.” In

re J.A., 107 A.3d 799, 809 n.11 (Pa. Super. 2015).

       Pursuant to our Rules of Appellate Procedure, an appellant must file

his or her notice of appeal “within 30 days after the entry of the order from

which the appeal is taken.” Pa.R.A.P. 903(a). “Failure to file a timely notice

of appeal divests this Court of jurisdiction.” In re J.M.P., 863 A.2d 17, 19

(Pa. Super. 2004), appeal denied, 878 A.2d 864 (Pa. 2005) (citing

Commonwealth v. Edrington, 780 A.2d 721, 725 (Pa. Super. 2001)).

“Further, we are unable to deem an appeal timely except under the

narrowest of circumstances in which counsel for the offending party can

establish either a breakdown in the operations of the judicial support system

or extenuating circumstances that rendered him incapable of filing the

necessary notice.” Sass v. AmTrust Bank, 74 A.3d 1054, 1063 (Pa. Super.

2013), appeal denied, 85 A.3d 484 (Pa. 2014).

       Instantly, the trial court entered the subject custody order on June 6,

2016.1    Grandparents therefore had until Wednesday, July 6, 2016, to file
____________________________________________


1
  “The date of entry of an order          in a matter subject to the Pennsylvania
Rules of Civil Procedure shall be          the day on which the clerk makes the
notation in the docket that notice        of entry of the order has been given as
required by Pa.R.Civ.P. 236(b).”           Pa.R.A.P. 108(b). Here, the trial court
(Footnote Continued Next Page)


                                           -3-
J-S83043-16



their notice of appeal. Our review of the record confirms that Grandparents

did not file their notice of appeal until two days later, on Friday, July 8,

2016. Further, Grandparents make no effort to argue that their failure to file

a notice of appeal by July 6, 2016, was due to a breakdown in the operations

of the judicial support system or other extenuating circumstances.      Thus,

Grandparents’ notice of appeal was untimely filed, and we are divested of

jurisdiction to hear this appeal. See In re J.M.P., 863 A.2d at 19.

      Based on the foregoing, we conclude that we lack jurisdiction to hear

Grandparents’ appeal, and that the appeal must be quashed.

      Appeal quashed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/16/2016




                       _______________________
(Footnote Continued)

docket includes an entry dated June 6, 2016, which indicates that a copy of
the subject custody order was sent to Grandparents’ attorney that same
day.



                                            -4-